Holden, J.
1. Where the owner of real estate wrote a letter to another, stating the terms upon which he would exchange the property for a certain farm, and authorized the latter to “submit this proposition to the owner of the farm,” and one who held an option from the owner of the farm, but who was never himself the owner, wrote and signed on such letter an acceptance of the proposal, no contract to make the proposed exchange with the holder of the option binding on the one writing the letter was made. 9 Cyc. 255; Derrick v. Monette, 73 Ala. 75.
2. A contract which must, under the statute of frauds, be in writing, and which, accordingly, is put in writing and duly executed, can not be subsequently modified by a parol agreement. Augusta So. R. Co. v. Smith & Kilby Co., 106 Ga. 864 (33 S. E. 28) ; Hawkins v. Studdard, 132 Ga. 265 (63 S. E. 852).
3. The court committed no error in refusing to allow* the amendment offered by the plaintiff, or in dismissing the petition on the demurrer filed thereto.

Judgment affirmed.


All the Justices concur.